Citation Nr: 1603332	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  12-24 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for plantar fasciitis of the right foot.

4.  Entitlement to service connection for plantar fasciitis of the left foot.

5.  Entitlement to service connection for a right hand index, long, ring and little finger disability.

6.  Entitlement to service connection for a left hand index, long, ring and little finger disability.

7.  Entitlement to a compensable disability rating for essential hypertension.

8.  Entitlement to a compensable disability rating for tension headaches (claimed as migraines).
9.  Entitlement to a compensable disability rating for temporomandibular joint disease (TMJ).

10.  Entitlement to a compensable disability rating for right foot degenerative joint disease of the first metatarsophalangeal joint with heel spur.

11.  Entitlement to a compensable disability rating for left foot degenerative joint disease of the first metatarsophalangeal joint with heel spur.

12.  Entitlement to a compensable disability rating for right hand degenerative arthritis of the first carpometacarpal joint.  

13.  Entitlement to a compensable disability rating for left hand degenerative arthritis of the first carpometacarpal joint.  

14.  Entitlement to a compensable disability rating for cervical spondylosis with discogenic disease and facet arthropathy.

15.  Entitlement to a compensable disability rating for thoracolumbar spine spondylosis with disc space narrowing at L5-S1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 2009.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge Program.  Original jurisdiction is currently with the RO in St. Petersburg, Florida.

The Veteran testified before the undersigned at a personal hearing in September 2015.  A transcript of that hearing has been associated with the Veteran's claims file.

The Veteran submitted additional medical evidence directly to the Board in November 2015, unaccompanied by a waiver of review of such evidence by the agency of original jurisdiction (AOJ).  As the evidence pertains to the Veteran's tinnitus disability, the Board is granting the claim herein.  As the evidence pertains either to the Veteran's service-connection claim for a hearing loss disability, the Board notes that such medical records contain cumulative evidence consistent with the evidence already of record and reviewed by the AOJ in the first instance-namely, audiological test results that similarly fall short of the threshold requirements to represent the presence of a hearing loss disability for VA purposes.  The evidence does not pertain to the Veteran's increased rating claim for hypertension.  

All issues other than the Veteran's service-connection claims for tinnitus and a hearing loss disability, and his increased rating claim for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  The Veteran's tinnitus is related to in-service acoustic trauma.

2.  The Veteran does not have a hearing loss disability of either ear as defined in VA law and regulations.  

3.  The Veteran's hypertension requires continuous medication for control, but is not manifested by diastolic pressure of predominantly 100 or more, or systolic pressure of predominantly 160 or more.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  A bilateral hearing loss disability was not incurred in or aggravated by service, and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

3.  The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. § 3.159 , 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015). 

Concerning VA's duty to notify, as part of the Benefits Delivery at Discharge Program, the Veteran was advised of the evidence needed to substantiate his service-connection claims, of his and VA's respective duties in developing his claims, and of information regarding the disability rating and effective date elements of his claims.  The Veteran submitted a response to this notice in March 2009.  The Board notes that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), 19 Vet. App. at 490-91; see also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, because service connection for hypertension has already been granted, VA's VCAA notice obligations with respect to his claim for a higher initial rating for hypertension are fully satisfied, and any defect in the notice is not prejudicial.

Concerning VA's duty to assist, VA has obtained the Veteran's service treatment records, VA and private treatment records, and his own lay statements.  The Veteran has identified no outstanding evidence pertaining to his hearing loss, tinnitus or hypertension, to include any other medical records, that could be obtained to substantiate his claims, and the Board is also unaware of any such outstanding evidence. 

The Veteran was afforded QTC fee-based examinations in April 2009 addressing the nature and severity of his claimed hearing loss disability, tinnitus and hypertension.  The Board observes that the findings contained within the corresponding examination reports are adequate for adjudicatory purposes.  The examiners rendered appropriate, relevant findings sufficient for adjudication of the Veteran's claims.  The Board accordingly finds that VA's duty to assist with respect to obtaining examinations or opinions has been met. 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).
Finally, as noted above, the Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2015.  The record reflects that at this hearing the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions. Accordingly, the Board will address the issues on appeal below.

Analysis

A. Service Connection-Tinnitus and Bilateral Hearing Loss Disability

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)). 

On February 9, 2015, the United States Court of Appeals for Veterans Claims (Court) held that tinnitus was a disease, rather than merely a symptom and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'" See Fountain v. McDonald, 27 Vet. App. 258 (2015).  As the Court held tinnitus to be a chronic disease subject to applicable presumptions, the disease now falls within the parameters of 38 C.F.R. § 3.303(b), as to claims of chronicity. 

Despite having no complaints of and treatment for tinnitus in service (as evidenced by the service records), the Veteran avers that ringing in his ears, or tinnitus, had its onset in, or is otherwise related to his period of active service.  Specifically, he maintains that he sustained acoustic trauma carrying out his duties working as a repairman in the engine room on board naval ships during his period of service.  The Veteran's DD-214 confirms that the Veteran served in the Navy as an automatic combustion control console operator and an electrical/mechanical equipment repairman for approximately 18 years of his period of service.  The Board finds no reason to call into question the Veteran's competent assertion that his in-service job duties required working in and around loud engines and other mechanical noise.

Tinnitus is a condition that may be diagnosed by its unique and readily identifiable features, and the presence of the disorder is not a determination that is medical in nature and is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374   (2002) (noting that "ringing in the ears is capable of lay observation").  Thus, as the Veteran is competent to identify the disorder, to include the onset of the disorder and the continuity of it over the years, the Board must consider whether he is credible in his assertions.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency and credibility, which is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  In this regard, the Board finds the statements as to the onset of his tinnitus due to noise exposure in service and continuity thereafter to be credible and consistent with the circumstances of his service.  A September 9, 2015 treatment record confirms that the Veteran currently has tinnitus, and contains an opinion that it is possible that the Veteran's in-service noise exposure "may have caused or contributed (>50% likelihood) to his complaints of tinnitus."  Resolving all doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.303(b); Walker, 708 F.3d 1331.  

Unlike tinnitus, which can be diagnosed by an individual with no medical expertise, a hearing loss disability for VA purposes must be established through hearing acuity assessments administered by trained professionals.  The threshold for normal hearing is from 0 to 20 decibels; anything higher indicates some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

In this case, the records do not show that the Veteran's hearing loss ever reached the level of disability described under 38 C.F.R. § 3.385.  Five of his most recent in-service audiological testing results are shown below.  

A February 2004 audiogram demonstrates pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
-5
5
LEFT
0
5
15
5
5
An April 2005 audiogram demonstrates pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
-5
5
LEFT
-5
0
10
0
0

A May 2006 audiogram demonstrates pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
0
5
LEFT
5
0
15
0
0

An April 2007 audiogram demonstrates pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
-5
10
LEFT
0
-5
10
5
0




A May 2008 audiogram demonstrates pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
5
5
LEFT
0
0
15
0
0

All other in-service hearing tests documents documented during the Veteran's career demonstrate similar results, without a showing of a hearing loss disability for VA purposes.

The Board acknowledges that even "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service".  Hensley, 5 Vet. App. at 160 (1993).

The Veteran underwent a VA audiometric examination at a QTC fee-based examination in April 2009.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
0
5
LEFT
5
10
15
5
5

Speech audiometry using the Maryland CNC test revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  Bilateral hearing was found to be within normal limits.  





Most recently, in February 2013, the Veteran underwent further audiometric testing with audiologist, M.K.S.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
20
5
10
LEFT
10
10
20
10
5

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  Even assuming that the Maryland CNC test was used, the resulting percentages do not show hearing loss for VA purposes.  

In September 2015, the Veteran was noted to have "[n]ormal and symmetrical hearing acuity bilaterally."  See the Veteran's September 9, 2015 treatment report. 

With respect to the claimed bilateral hearing loss disability, the above-cited testing results establish that he does not have a bilateral hearing loss disability, as the auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at the minimum three of the frequencies were not 26 decibels or greater, and the speech recognition scores noted were not less than 94 percent.  See 38 C.F.R. § 3.385.  Moreover, the Veteran has not presented or identified existing audiometric testing results that meet the requirements of that regulation for hearing loss.  Hence, the Veteran does not have a bilateral hearing loss disability for VA purposes.  

The Board notes that the Veteran is competent to report that which he has personally experienced, such as noise exposure and hearing problems.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  There is a difference however between hearing loss and hearing loss disability.  VA regulations establish when such hearing loss reaches the level of disability.  Since the existence of hearing loss disability requires certain specific testing results, the Veteran is not competent to establish that he has disability as distinguished from just perceived decreased acuity.

In the absence of a disability, compensation may not be awarded, even if there is an underlying disease.  As such, the Veteran is not found to have a bilateral hearing loss disability for compensation purposes under VA standards.  The objective test results are controlling in this case.  In the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For these reasons, the Board finds that the claim for service connection for a claimed bilateral hearing loss disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Rating-Hypertension

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Notably, "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, the disability has not materially changed and a uniform evaluation is warranted.

The Veteran's service-connected hypertension is rated as noncompensably disabling under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101. 

Diagnostic Code 7101 provides for a 10 percent rating for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

A 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent disability rating for diastolic pressure predominantly 120 or more, while 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  Id. 

Current treatment records reflect that the Veteran is on blood pressure medication.  See a September 4, 2012 VA Primary Care Note (indicating that the Veteran's hypertension is controlled with amlodipine).  At a QTC fee-based examination administered in April 2009, the Veteran's blood pressure readings were: 139/93, 130/92, and 134/90 on April 10, 2009, and 126/84, 140/90, and 124/83 on April 13, 2009.  Subsequent VA treatment reports include blood pressure readings of  111/75 on June 6, 2011, and 128/81 on both February 14, 2012 and September 4, 2012.  
At his September 2015 hearing, the Veteran testified that his hypertension was first identified about six months prior to his separation from service, and that he has been prescribed amlodipine, which he has taken ever since, "maintaining somewhere around . . . a 130/80 or 78 blood pressure."  See the September 2015 Board Hearing Transcript, at 14.  

The Board has reviewed the Veteran's service treatment records for the years prior to his separation, which included the following blood pressure readings:  126/81 (May 9, 2007); 120/60 (June 22, 2007); 118/72 (Oct. 9, 2007); 133/90 (Dec. 4, 2007); 138/79 (Jan. 10, 2008); 133/94 (Jan. 11, 2008); 124/75 (Jan. 12, 2008).  

Although the Veteran does take continuous medication for his hypertension, the above-referenced findings, both in-service and post-service, do not indicate diastolic pressure of predominantly 100 and systolic pressure of 160 or more.  In fact, at no time since 2007 has the Veteran had blood pressure readings that even once reached these thresholds.  
In sum, while the record demonstrates that the Veteran is required to take medication for control of his hypertension, blood pressure readings on VA examinations and treatment records do not demonstrate diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more. 
The criteria for a rating of 10 percent based on diastolic pressure of predominantly 100 or more or a history of diastolic pressure of predominantly 100 or more are consequently not met.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Moreover, there is no evidence of systolic pressure of 160 or more, so the criteria for a 10 percent rating based on systolic pressure of predominantly 160 or more are also not met. Accordingly, a compensable rating for hypertension is not warranted for any time during the appeal period.

The Veteran did not specifically allege that his blood pressure exceeded these thresholds, and to the extent that he makes such a claim it is contradicted by the objective evidence of lower blood pressure readings shown at his VA examinations and in his VA treatment records.  

Extraschedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director, Compensation Service to determine whether an extraschedular rating is warranted. 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected hypertension.  The evidence shows blood pressure measurements that approach, but never reach 160 for systolic pressure and 100 for diastolic pressure, as well as a history of high blood pressure that requires continuous medication for control.  The regulation specifically considers the use of medication.  The Veteran's noncompensable rating accurately contemplates this symptomatology.  See 38 C.F.R. § 4.31.  The Board also finds that nothing in this record establishes that hypertension causes marked interference with employment or frequent periods of hospitalization.   Accordingly, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology, for the entire period of appeal, and referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) .

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

Finally, the Board adds that the record does not reveal that the Veteran is claiming to be rendered unemployable by virtue of his hypertension, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim is warranted.


ORDER

Service connection for tinnitus is granted.

Service connection for a bilateral hearing loss disability is denied.

Entitlement to a compensable disability rating for hypertension is denied.

REMAND

The Board regrets having to remand the remainder of the issues on appeal at this time.  However, for the reasons described immediately below, a remand is necessary to afford the Veteran all consideration due to him under the law.

VA last examined each of the disabilities that are subject to this appeal almost seven years ago in April 2009.  Although new VA examinations are not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174   (2007)], the Court has held that where a Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482   (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  In this case, the Veteran's noncompensable ratings for his service connected right and left hand, right and left foot, lumbar spine, cervical spine, TMJ, and headache disabilities were each based on findings of the April 2009 VA examiner.  The Veteran has since provided competent testimony suggesting that each of his disabilities may have worsened in severity, warranting the assignment of a compensable rating.  With respect to his orthopedic disabilities in particular (to include TMJ), the Veteran testified that he experiences increased pain, stiffness, swelling, popping and limitation of function.  With respect to headaches, he described instances where he has had to stay home from work due to headaches, avoid loud noises, and remove himself from social gatherings to sit and cope with a headache until it goes away.  As such, remand of each of these issues  to schedule the Veteran for updated examinations is appropriate.

In light of the fact that (1) the Veteran testified as to increased stiffness and pain in his hands and feet; (2) he has not been diagnosed with plantar fasciitis of either foot, or with a finger disability of any finger on either hand; and (3) the Board is remanding the appeal in part to schedule the Veteran for VA hand and foot examinations to assess the severity of his service-connected disabilities, the Board believes the Veteran's service-connection claims for plantar fasciitis and finger disabilities should be remanded at this time as well, so that all current disabilities of the hands and feet may be identified.  
Prior to obtaining an examination, any available outstanding relevant treatment records should be obtained and associated with the file.

Accordingly, the case is REMANDED for the following action:

1.  Enlist the assistance of the Veteran and/or his representative to identify and associate with the claims file any outstanding pertinent treatment records referable to the treatment of his service-connected lumbar spine, cervical spine, right and left foot, left and right hand, TMJ and headache disabilities.

2.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected lumbar spine and cervical spine disabilities.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims file should be made available to the examiner for review.  

3.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected right and left foot degenerative joint disease of the first metatarsophalangeal joint with heel spur.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims file should be made available to the examiner for review.  

Upon examination, the examiner should specifically indicate whether the Veteran currently suffers from right or left foot plantar fasciitis.  If so, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that either (1) plantar fasciitis had its onset in, or is otherwise related to the Veteran's period of service; or (2) that plantar fasciitis was caused or aggravated beyond its natural progression by one of his service-connected foot disabilities (degenerative joint disease, right foot hallux valgus, bilateral pes planus).  If aggravation is found, the examiner must render an opinion as to the extent of aggravation and provide a baseline prior to the aggravation. 

A complete rationale should be provided for any opinion offered.

4.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected right and left hand degenerative arthritis of the first carpometacarpal joint.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims file should be made available to the examiner for review.  

Upon examination, the examiner should specifically indicate whether the Veteran currently suffers from a disability of the index, long, ring or little fingers of either hand.  If so, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that either (1) any identified finger disability had its onset in, or is otherwise related to the Veteran's period of service; or (2) any identified finger disability was caused or aggravated beyond its natural progression by one of his service-connected foot disabilities (degenerative joint disease, right foot hallux valgus, bilateral pes planus).  If aggravation is found, the examiner must render an opinion as to the extent of aggravation and provide a baseline prior to the aggravation. 

A complete rationale should be provided for any opinion offered.

5.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected TMJ disorder.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims file should be made available to the examiner for review.  

6.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected headache disorder.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims file should be made available to the examiner for review.  

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, in whole or in part, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


